In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00046-CR
                                                ______________________________
 
 
                      CHRISTOPHER CHARLES MEADOWS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                          On Appeal from the County Court at Law #1
                                                             Gregg County, Texas
                                                         Trial Court
No. 2010-0886
 
                                                             
                                     
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            In
the early morning hours in Kilgore, Texas, Kilgore Police Officer Joseph
Harrison saw a vehicle driven by Christopher Charles Meadows turn off of Stone
Road and use a roadway that the officer believed was a private driveway (the
Roadway) to reach Utzman Street.  Believing that Meadows failed to stop in the
Roadway, Harrison turned on his overhead flashing lights to initiate a traffic
stop.  However, Meadows did not stop, but
continued to drive until he reached his nearby home. After seeing signs that
Meadows was intoxicated, Harrison arrested him. 
Meadows refused a breathalyzer test, so Harrison obtained a search
warrant for a sample of Meadows’ blood. 
Because the hospital in Kilgore was closed, Harrison transported Meadows
to a hospital in Longview, where his blood was drawn.  Tests revealed that Meadows was legally
intoxicated, and he was charged by information with DWI, second offense, and
fleeing from a police officer.  After the
trial court denied his motion to suppress the evidence gained from the stop and
search, Meadows pled guilty to both charges.[1]
            Meadows
appeals from his conviction for DWI, second offense, arguing that the trial
court erred by failing to grant his motion to suppress because:  (1) the officer lacked reasonable suspicion to
stop him, as the Roadway was a public road; (2) the officer lacked reasonable
suspicion to stop him, as Meadows could have stopped in the Roadway; and (3)
the blood draw exceeded the officer’s geographic jurisdiction. 
            We
affirm the judgment of the trial court because:  (1) the officer had reasonable suspicion to
believe the Roadway was a parking lot, driveway, or private road; (2) the
officer had reasonable suspicion to believe that Meadows failed to stop while
traversing the Roadway; and (3) a city police officer may execute a valid
search warrant anywhere in the county. 
            Because
the issues raised in each appeal are identical, for the reasons stated in our
opinion dated this day in Meadows v.
State, cause number 06-11-00045-CR, we affirm the judgment of the trial
court.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          October
19, 2011
Date Decided:             November
15, 2011
 
Do Not Publish




[1]There
is a companion case to this (our cause number 06-11-00045-CR) which regards the
charge of fleeing.  Meadows was tried for
both cases in a single proceeding.